Citation Nr: 0908283	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  02-10 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder.  

2. Entitlement to a rating higher than 20 percent for 
duodenal ulcer disease.
 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Veteran and L. S. 

ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1974 to July 1977.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in June 2000 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In December 2003, the Veteran appeared at a hearing before a 
Decision Review Officer, and in January 2009 the Veteran 
appeared at a hearing before the undersigned Veterans Law 
Judge.  Transcripts of the hearings are in the record.  

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On the claim of service connection for post-traumatic stress 
disorder, the RO previously denied the Veteran's application 
to reopen the claim in a rating decision in August 1998.  By 
operation of law, the unappealed rating decision became final 
(hereinafter also referred to as finality).  38 U.S.C.A. § 
7105.  Where service connection for a disability has been 
denied in a final rating decision, a subsequent claim of 
service connection for the same disability may not be 
considered on the merits unless new and material evidence has 
been presented since the time of the prior adjudication.

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is not binding. Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For this reason, the Board has styled the claim to reflect 
that finality had attached to the previous rating decision, 
denying the claim to reopen. 

As the Veteran has not been provided adequate VCAA notice on 
the application to reopen the claim of service connection for 
post-traumatic stress disorder, further procedural 
development is needed. 

On the claim for increase for duodenal ulcer disease, in 
January 2009, the Veteran testified that his ulcer disease 
had gotten worse with weight loss, severe and frequent pain, 
and diarrhea.  As the records suggests a material change in 
the disability, a reexamination is required under 38 C.F.R. 
§ 3.327(a).  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (the 
elements of a new and material evidence 
claim).  

Also since the current claim was 
received before August 2001, the 
regulatory definition of new and 
material evidence is evidence not 
previously  submitted to agency 
decision makers which bears directly 
and  substantially upon the specific 
matter under consideration, which is 
neither cumulative nor redundant, and 
which by itself or in connection with 
evidence previously assembled is so 
significant that it must be considered 
in order to fairly decide the merits of 
the claim.   38 C.F.R. § 3.156(a) 
(2000). 

2. Ask to veteran to obtain records 
from the Metro Machine Corporation in 
Norfolk, Virginia, to support the in-
service stress of a fire in the ballast 
tank caused by a welder while the 
Veteran's ship was in dry dock in July 
or August 1975 or 1976.  

3. Afford the Veteran a VA 
gastrointestinal examination to 
determine the severity of the 
service-connected duodenal ulcer 
disease.  The examiner is address 
whether the ulcer disease results in 
impairment of health manifested by 
anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 
days or more in duration at least four 
or more times a year. 

4. After completing the above 
development, adjudicate the claims.  If 
any benefit remains denied, furnish the 
veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


